DETAILED ACTION
Claims 1-16 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al (US 2015/0194973 A1).

  	As per claim 1, Furuta discloses a solid-state imaging element (fig. 18, image sensor 50) comprising: 
  	a pixel array section (fig. 18, pixel array 51) having a plurality of pixels (para 0106) including a specific pixel arranged in a two-dimensional lattice pattern (fig. 18, row selector 52 can select a specific pixel or plurality of pixels which is in a two-dimensional pattern, para 0106), 
  	the specific pixel including a pixel circuit (fig. 18, reader 53, i.e. pixel circuit) adapted to output two analog signals proportional to an amount of charge produced by photoelectric conversion (fig. 18, reader 53 is configured to output multiple analog within the reader 53, para 0107), and 
  	two analog-digital converters (figs. 1 and 18, A/D converter 1 comprised of multiple A/D converters) adapted to convert the respective two analog signals into digital signals with different resolutions (fig. 1, A/D converter 1, fine counter 6, coarse counter 7, converts the signal from analog to digital and has the ability to increase the resolution using a fine counter 6, para 0037, 0057, 0110). 

  	As per claim 16, Furuta further discloses a control method of a solid-state imaging element comprising:
  	an output step in which a pixel circuit outputs two analog signals proportional to an amount of charge produced by photoelectric conversion; and  126SP368410 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al (US 2015/0194973 A1) in view of Wakabayashi (US 2014/0160334 A1).

   	As per claim 15, Furuta discloses an imaging apparatus comprising: 
  	a pixel array section having a plurality of pixels including a specific pixel arranged in a two-dimensional lattice pattern, the specific pixel including 
  	a pixel circuit adapted to output two analog signals proportional to an amount of charge produced by photoelectric conversion, and 
  	two analog-digital converters adapted to convert the respective two analog signals into digital signals with different resolutions (claim limitations have been discussed and rejected, see claim 1 above). 

  	Furuta fails to teach a digital signal processing section adapted to process image data that includes the digital signals. However, Wakabayashi further discloses image pickup apparatus 300 comprising an image processing unit 316 for performing processing on image data (Wakabayashi, fig. 8, image pickup apparatus 300, image processing unit 316, para 0136). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings Furuta in view of Wakabayashi, as a whole, by incorporating the image processing unit as disclosed by Wakabayashi, into the imaging apparatus as disclosed by Furuta because doing so would provide a more efficient way processing image signals digitally, thus enhancing the overall image processing of images being captured. 


Allowable Subject Matter
5.  	Claims 2-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697